Case: 4:18-cv-01805-RWS Doc. #: 1 Filed: 10/24/18 Page: 1 of 10 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
NICHOLAS POGANY, )
Individually and on behalf of )
others similarly situated, )
Plaintiffs, )
Vv. )
) Case No.
US AUTOMOTIVE PROTECTION )
SERVICES, Lit, ) JURY TRIAL DEMANDED
)
and,
)
BRANDON MICHAEL SCHRADER, ;
Defendants.

COMPLAINT

COMES NOW Plaintiff Nicholas Pogany, individually and on behalf of all others similarly
situated, and for his Complaint against Defendants US Automotive Protection Services, LLC, and
Brandon Michael Schrader (hereinafter collectively “Defendants”), states and alleges as follows:

Nature of Case

1. Defendants employ Sales Representatives at a call center located at 1124 Rock
Creek Elementary Drive in O’Fallon, Missouri. During times relevant, Defendants’ Sales
Representatives have been paid on a commission basis based on telephone sales of vehicle service
contracts (“VSCs”), with a monthly minimum payment (or “draw”). Defendants’ Sales
Representatives have often worked in excess of 40 hours per week, but they have not been paid
one and one half times their regular rate of pay for time worked in excess of 40 hours in a

workweek. Plaintiff, individually and on behalf of all others similarly situated, seeks to recover
Case: 4:18-cv-01805-RWS Doc. #: 1 Filed: 10/24/18 Page: 2 of 10 PagelD #: 2

unpaid compensation under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., and
the Missouri Minimum Wage Law, R.S.Mo., § 290.500, et seq. (“(MMWL?”).
Jurisdiction and Venue

2s The FLSA authorizes court actions by private parties to recover damages for
violation of the FLSA’s wage and hour provisions. Jurisdiction over the FLSA claims of Plaintiff
and other similarly situated Sales Representatives is based on 29 U.S.C. § 216(b) and 29 U.S.C.
§ 1331.

3. Missouri law authorizes court actions by private parties to recover damages for
violation of the Missouri Minimum Wage Law, R.S.Mo. § 290.500 et seg. (“MMWL”).
Jurisdiction over Plaintiffs state law claims is based on 28 U.S.C. § 1367 and R.S. Mo. § 290.500,
et seq.

4. Venue in this district is proper under 28 U.S.C. § 1391, because Defendants do
business in this district and have employed Plaintiff and other similarly situated Sales
Representatives to work in this district, and because substantial unlawful conduct giving rise to
the claims occurred in this district.

Parties

5. Plaintiff Nicholas Pogany resides in St. Charles, Missouri, and he previously
worked for Defendants as a Sales Representative from approximately from March 2018 through
June 26, 2018. A copy of Plaintiff's Consent to Become a Party Plaintiff is attached hereto as
Exhibit 1.

6. Plaintiff brings Count I of this lawsuit as a collective action under the FLSA on
behalf of himself and all other similarly situated Sales Representatives employed by Defendants

in the last three (3) years.
Case: 4:18-cv-01805-RWS Doc. #: 1 Filed: 10/24/18 Page: 3 of 10 PagelD #: 3

7. Plaintiff brings Count II of this lawsuit as a class action under R.S. Mo. § 290.500
et seq. and Fed. R. Civ. Proc. 23 on behalf of himself and all other similarly situated Sales
Representatives employed by Defendants in Missouri within the last two (2) years.

8. Defendant US Automotive Protection Services, LLC is a Missouri LLC with its
principal place of business located at 1124 Rock Creek Elementary Drive in O’Fallon, Missouri
63366. Defendant is in the business of selling VSCs to consumers.

2 Defendant Brandon Michael Schrader is an “employer” within the FLSA’s and
MMWL’s broad definition as he is an officer, member, and/or owner of US Automotive Protection
Services, LLC who manages and directs the business, maintains operational control of such
entity’s day-to-day functions, maintains control over such entity’s pay practices, and has authority
to hire and fire employees.

General Allegations

10. Sales Representatives employed by Defendants are paid on commission based on
making sales of VSCs (which are essentially extended automobile warranties) to customers over
the telephone, with a monthly minimum payment or “draw.”

11. Defendants do not pay their Sales Representatives based upon the hours they work
each workweek.

12. | Defendants do not track or record the hours worked by their Sales Representatives.
Sales Representatives do not, and are not required to, complete timesheets, punch a time clock, or
track their work hours in any way.

13. Defendants’ Sales Representatives often work in excess of 40 hours in a workweek.
Sales Representatives employed by Defendants often work before and/or after their designated
work shift, and Defendants require their Sales Representatives to work certain Saturdays (in

addition to their scheduled Monday through Friday shifts).
Case: 4:18-cv-01805-RWS Doc. #: 1 Filed: 10/24/18 Page: 4 of 10 PagelD #: 4

14. Defendants do not pay their Sales Representatives one and a half times their regular
rate of pay for hours worked in excess of 40 hours per workweek.

15. The deliberate failure of Defendants to pay their Sales Representatives their
overtime compensation violates the FLSA and Missouri law.

16. Defendants further violated the FLSA and Missouri law by failing to accurately
record all time worked by their Sales Representatives.

17. The net effect of the policies and practices maintained and administered by
Defendants is that Defendants have willfully failed to pay overtime compensation and have
willfully failed to keep accurate time records to save payroll costs. Defendants thus enjoyed ill-
gained profits at the expense of their Sales Representatives.

Collective/Class Allegations

18. Plaintiff brings this case as an “opt-in” collective action under 29 U.S.C. § 216(b)
on behalf of all those who file a consent to join form with the Court.

19. Plaintiff, individually and on behalf of other similarly situated Sales
Representatives employed by Defendants within the last three years, seeks relief on a collective
basis challenging, among other FLSA violations, Defendants’ practice of failing to accurately
record, and pay for, all overtime hours worked. The number and identity of other plaintiffs yet to
opt-in and consent to be party plaintiffs may be determined from Defendants’ records, and
potential opt-in plaintiffs may easily and quickly be notified of the pendency of this action.

20. Plaintiff brings Count II as a class action pursuant to Fed.R.Civ.P. 23, on behalf of
himself and as the Class Representative of the following persons (the “Class”):

All current and former Sales Representatives employed by Defendants in Missouri
within two (2) years preceding the date of filing this action.

21. The state law claims, if certified for class-wide treatment, are brought on behalf of
Case: 4:18-cv-01805-RWS Doc. #: 1 Filed: 10/24/18 Page: 5 of 10 PagelD #: 5

all similarly situated hourly-paid Sales Representatives who do not opt-out of the class.

22. Plaintiff's state law claims satisfy the numerosity, commonality, typicality,
adequacy, and superiority requirements of a class action pursuant to Fed. R. Civ. P. 23.

23. The class satisfies the numerosity standards. The Class consists of at least dozens
of persons who are believed to be geographically dispersed. As a result, joinder of all Class
members in a single action is impracticable. Class members may be informed of the pendency of
this class action through direct mail and/or other methods.

24. Questions of fact and law common to the Class predominate over any questions
affecting only individual members. The questions of law and fact common to the Class arising
from Defendants’ actions include, without limitation, the following:

(i) Whether Defendants failed to pay Class members wages and overtime required

under R.S. Mo. § 290.500 et seq.; and

(ii) | Whether Defendants failed to fully and accurately record the hours worked each

day and each workweek by Class members as required under Missouri law.

25. The questions set forth above predominate over any questions affecting only
individual persons, and a class action is superior with respect to considerations of consistency,
economy, efficiency, fairness, and equity to other available methods for the fair and efficient
adjudication of the state law claims.

26. Plaintiffs claims are typical of those of the Class in that Class members who have
been employed in the same or sufficiently similar Sales Representative position as Plaintiff were
subject to the same unlawful practices.

27.  Avclass action is the appropriate method for the fair and efficient adjudication of
this controversy. Defendants have acted or refused to act on grounds generally applicable to the

Class. The presentation of separate actions by individual Class members creates a risk of
Case: 4:18-cv-01805-RWS_ Doc. #: 1 Filed: 10/24/18 Page: 6 of 10 PagelD #: 6

inconsistent and varying adjudications, establishing incompatible standards of conduct for
Defendants and/or substantially impairing or impeding the ability of Class members to protect
their interests.

28. Plaintiff is an adequate representative of the Class because he is a member of the
Class and his interests do not conflict with the interests of the members of the Class he seeks to
represent. The interests of the members of the Class will be fairly and adequately protected by
Plaintiff and the undersigned counsel, who are experienced in prosecuting complex wage and hour,
employment, and class action litigation.

29. Maintenance of this action as a class action is a fair and efficient method for
adjudicating this controversy. It would be impracticable and undesirable for each member of the
Class who suffered harm to bring a separate action. In addition, the maintenance of separate
actions would place a substantial and unnecessary burden on the courts and could result in
inconsistent adjudications, while a single class action can determine, with judicial economy, the
rights of all Class members.

Count I: Violation of the Fair Labor Standards Act of 1938

30. Plaintiff reasserts and re-alleges the allegations set forth above.

31. — Atall times material herein, Plaintiff and other similarly situated persons have been
entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

32. | The FLSA regulates, among other things, the payment of overtime to employees
who are engaged in interstate commerce, or engaged in the production of goods for commerce, or
employed in an enterprise engaged in commerce or in the production of goods for commerce.

33. | Upon information and belief, at all times relevant to this action Defendants have

had annual gross operating revenues in excess of Five Hundred Thousand Dollars ($500,000).
Case: 4:18-cv-01805-RWS Doc. #: 1 Filed: 10/24/18 Page: 7 of 10 PagelD #: 7

34. Defendants are subject to the overtime pay requirements of the FLSA because they,
individually and/or collectively, engage in interstate commerce and/or their Sales Representatives
are engaged in interstate commerce.

35. | Defendants violated the FLSA by failing to pay for overtime.

36. Plaintiff and all similarly situated Sales Representatives are victims of a uniform
compensation policy and/or practice whereby Defendants systematically failed to pay said
employees one-and-one-half times the regular rate of pay for overtime hours.

37. Plaintiff and all similarly situated Sales Representatives are entitled to damages
equal to the mandated overtime premium pay within the three (3) years preceding the filing of the
Complaint, plus periods of equitable tolling, because Defendants acted willfully and knew, or
showed reckless disregard for whether their conduct was prohibited by the FLSA.

38. | Defendants have not acted in good faith or with reasonable grounds to believe that
its actions and omissions were not a violation of the FLSA, and as a result thereof, Plaintiff and
other similarly situated employees are entitled to recover an award of liquidated damages in an
amount equal to the amount of unpaid overtime pay permitted by 29 U.S.C. § 216(b).
Alternatively, should the Court find Defendants did not act willfully in failing to pay overtime
compensation, Plaintiffs and all similarly situated employees are entitled to an award of
prejudgment interest at the applicable legal rate.

39. As a result of the aforesaid willful violations of the FLSA’s overtime pay
provisions, overtime compensation has been unlawfully withheld by Defendants from Plaintiff and
all similarly situated employees. Accordingly, Defendants are liable under 29 U.S.C. § 216(b),
together with an additional amount as liquidated damages, pre- and post-judgment interest,
reasonable attorneys’ fees, and costs of this action.

WHEREFORE, on Count I of this Complaint, Plaintiff and all similarly situated employees
Case: 4:18-cv-01805-RWS Doc. #: 1 Filed: 10/24/18 Page: 8 of 10 PagelD #: 8

demand judgment against Defendants and prays for: (1) unpaid overtime wages; (2) liquidated
damages; (3) attorneys’ fees and costs as allowed by Section 16(b) of the FLSA; (4) pre-judgment
and post-judgment interest as provided by law; (5) a declaration that Defendants has violated the
FLSA; and (6) such other relief as the Court deems fair and equitable.

Count II: Violation of The Missouri Minimum Wage Law

40. Plaintiff reasserts and re-alleges the allegations set forth above.

41. At all relevant times herein, Plaintiff and the Class have been entitled to the rights,
protections, and benefits provided under the MMWL, R.S.Mo.§ 290.500 et seq.

42. The MMWL regulates, among other things, the payment of overtime wages by
employers.

43. During all times relevant to this action, Defendants were the “employer” of Plaintiff
and the Class within the meaning of the MMWL.

44. During all times relevant to this action, Plaintiff and the Class were Defendants’
“employees” within the meaning of the MMWL.

45. Pursuant to the MMWL, employees are entitled to be compensated at a rate of not
less than one and one-half times the regular rate at which such employees are employed for all
work performed in excess of forty (40) hours in a workweek.

46. Defendants, pursuant to their policy and practice, violated the MMWL by refusing
and failing to pay Plaintiff and other similarly situated employees overtime wages required under
the MMWL.

47. Plaintiff and the Class are victims of a uniform and employer-based compensation
policy or practice. This uniform policy/practice, in violation of the MMWL, has been applied, and
continues to be applied, to members of the Class.

48. Plaintiff and all similarly situated employees are entitled to damages equal to all
Case: 4:18-cv-01805-RWS Doc. #: 1 Filed: 10/24/18 Page: 9 of 10 PagelD #: 9

unpaid overtime wages due within two (2) years preceding the filing of this Complaint plus periods
of equitable tolling along with an additional equal amount as liquidated damages.

49. Plaintiff and the Class are entitled to an award of pre-judgment and post-judgment
interest at the applicable legal rate.

50. | Defendants are liable under the MMWL for Plaintiffs’ costs and reasonable
attorneys’ fees incurred in this action.

WHEREFORE, on Count II of this Complaint, Plaintiff and all similarly situated
employees demand judgment against Defendants and pray for: (1) unpaid overtime wages;
(2) liquidated damages; (3) attorneys’ fees and costs as allowed by the MMWL,; (4) pre-judgment
and post-judgment interest as provided by law; (5) a declaration that Defendants have violated the
MMWL with respect to Plaintiff and the Class; and (6) such other relief as the Court deems fair
and equitable.

DEMAND FOR JURY TRIAL

Plaintiff hereby requests a trial by jury of all issues triable by jury.
Case: 4:18-cv-01805-RWS Doc. #: 1 Filed: 10/24/18 Page: 10 of 10 PagelD #: 10

Respectfully submitted,
RIGGAN LAW FIRM LLC

/s/_Russell C. Riggan
Russell C. Riggan (MO #53060)
Samuel W. Moore (MO #58526
132 W. Washington Ave., Ste. 100
Kirkwood MO 63122
314-835-9100
314-735-1054 fax
russ@rigganlawfirm.com
smoore@rigganlawfirm.com

 

Attorneys for Plaintiff and
all others similarly situated

10
